Title: Enclosure: Elias Bowdinot to Heman Allen; Heman Allen to Archibald Campbell, 30 September 1777; 31 October 1777
From: Allen, Heman,Bowdinot, Elias
To: Campbell, Archibald,Allen, Heman


      
       Copy
       Sir
       Salisbury 31st: October 1777
      
      By perusing the inclosed copy you will be able to judge what further measures will be necessary, for you to take to expedite the liberation of yourself by accomplishing the wish’d for exchange, which I hope will now soon take place.
      As I am fearful of missing the present opportunity of forwarding this I cannot add more than that I am with great respect Sir your humble Servant,
      
       (Signed) Heman Allen
       Colol: Archd: Campbell
      
      
      
       Sir
       Camp Pensylvania Septr. 30th: 1777
      
      Your letter to the Commander in Chief with the Copies inclosed has been delivered to me by His Excellency, as belonging to my department. All I can say in answer, in the present hurry is that it will give me pleasure, by any means in my power, to expedite the liberation of your Brother from Captivity, after his long suffering, having from his publick services deserved a much better fate. If Colol. Campbell can accomplish this exchange by writing to Newyork; you have my promise to accede to it on the first notice.
      The Paragraph in Colol: Campbell’s letter relative to his being improperly treated gives me some uneasiness, as I can assure both you and him that if so, it has been without my knowledge, and I must beg the favour of you to let that Gentleman know that if his treatment is not that of a Gentleman being a prisoner of War, on a line from him, I will see matters rectified. Am Sir your very humble Servant,
      
       Elias BowdinotCom: Genl: of Prisoners
      
     